Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-23, in the reply filed on 3/30/22 is acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of copending Application No. 17/114,638 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 21 of the reference application recites at least all of the limitations of claim 1 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the form." There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “a temperature of about +/- 10% to about +/- 40% of a melting point.” The use of percentages with temperature without a frame of reference renders the claim indefinite.
The term “high power” in claims 6 and 7 is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 9 and 17-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiao (US 2017/0145586).
Claim 1: Xiao discloses an additive manufacturing device including a stage configured to support a substrate (14); a printhead (16) disposed above the stage and configured to heat a build material to a molten build material and deposit the material on the substrate in the form of droplets (18) to fabricate an article (¶¶ 11, 14; “The additive manufacturing tool 16 heats the material 20 (e.g., an electrode), which is supplied from a feeder 22, to form the droplets 18.”); and a targeted heating system (26, 54, 56) disposed proximal the printhead and configured to control a temperature or temperature gradient of the droplets deposited on the substrate or an area proximal the substrate (¶¶ 7, 11; “Operation of the heating system and other components of the additive manufacturing system may be regulated and coordinated, such that the single crystal growth zone and the transition zone are generated and maintained in a desired location (e.g., based on a changing location of the additive manufacturing process). In this manner, a temperature gradient between the location of the additive manufacturing process (e.g., the location of single crystal growth) and a region of the part away from the additive manufacturing process may be precisely controlled, thereby improving formation of single crystal molecular structures as a material is added to the part (e.g., as the part is built) and reducing formation of multi-crystal molecular structures in the part.”).
Claim 2: Xiao discloses the targeted heating system being configured to heat the droplets deposited on the substrate or the area proximal the substrate to a melting temperature of the material (¶¶ 25-26).
Claim 3: Xiao discloses the printhead and heating system coupled to each other (figs. 1-2).
Claims 4 and 9: Xiao discloses the heating system including lasers (fig. 2).
Claims 17-19: Xiao discloses a computer and temperature sensors to monitor the device (¶¶ 21-22).
Claim 20: Xiao discloses the build material including a metal (¶ 12). Moreover, a claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
Claim 21: Xiao discloses the metal including titanium (¶ 14). Moreover, as discussed above, a claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
Claims 22-23: A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).

Claims 1-5, 8-9 and 20-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Herrmann et al. (US 2021/0162493).
Claim 1: Herrmann et al. discloses an additive manufacturing device including a stage configured to support a substrate (112; fig. 2); a printhead (102) disposed above the stage and configured to heat a build material to a molten build material and deposit the material on the substrate in the form of droplets to fabricate an article (¶¶ 39, 58); and a targeted heating system (124) disposed proximal the printhead and configured to control a temperature or temperature gradient of the droplets deposited on the substrate or an area proximal the substrate (¶ 22).
Claim 2: Herrmann et al. discloses the targeted heating system being configured to heat the droplets deposited on the substrate or the area proximal the substrate to a melting temperature of the material (¶¶ 22-23).
Claim 3: Herrmann et al. discloses the printhead and heating system coupled to each other (fig. 2).
Claims 4 and 9: Herrmann et al. discloses the heating system including a laser system (¶¶ 23-24).
Claim 5: Herrmann et al. discloses the laser including an irradiance of from about 1,000 W/cm2 to about 10,000 W/cm2 (claim 20).
Claim 8: Herrmann et al. discloses the heating system being configured to operate at about 400 C (¶ 22).
Claim 20: Herrmann et al. discloses the build material including a metal (claim 2). Moreover, a claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
Claim 21: Herrmann et al. discloses the metal including aluminum (claim 3). Moreover, as discussed above, a claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
Claims 22-23: A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao (US 2017/0145586), as applied to claim 1 above, in view of Liu (US 2017/0361530).
Xiao is silent as to a high power 1D laser imager. However, Liu discloses an additive manufacturing device for fabricating an article including a stage configured to support a substrate (fig. 1), and a high power 1D laser imager (¶ 4). As taught by Liu, a high power 1D laser imager effectively produces 3D objects with high resolution spatial/temporal power modulation (¶ 33). It would have been obvious to one of ordinary skill in the art at the time the application was filed to have included the 1D laser imager of Liu in the device of Xiao to produce 3D objects with high resolution spatial/temporal power modulation.

Claims 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao (US 2017/0145586), as applied to claim 1 above, in view of Rice et al. (US 2005/0201429).
Claim 10: Xiao et al. is silent as to a fiber laser, fiber coupled laser module, output fiber, collimator, polarization rotator and variable and wave retarders. However, Rice et al. discloses a fiber laser, fiber coupled laser module, output fiber, collimator, polarization rotator and variable and wave retarders (¶¶ 13, 17-18, 25). As taught by Rice et al., these features allow for desirable laser beam control including “phase and polarization to achieve a high power output beam of good quality and having other desired wavefront properties.” (¶ 10). It would have been obvious to one of ordinary skill in the art at the time the application was filed to having included the laser control features of Rice et al. in the apparatus of Xiao to provide desirable laser beam control including phase and polarization to achieve a high power output beam of good quality and having other desired wavefront properties.
Claims 11-14: Rice et al. discloses multiple polarizers (¶¶ 16-18) upstream and downstream of the retarders (fig. 2).
Claims 15-16: Rice et al. discloses a monogon system including a mirror (¶ 13).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Herrmann et al. (US 2021/0162493), as applied to claim 1 above, in view of Liu (US 2017/0361530).
Herrmann et al. is silent as to a high power 1D laser imager. However, Liu discloses an additive manufacturing device for fabricating an article including a stage configured to support a substrate (fig. 1), and a high power 1D laser imager (¶ 4). As taught by Liu, a high power 1D laser imager effectively produces 3D objects with high resolution spatial/temporal power modulation (¶ 33). It would have been obvious to one of ordinary skill in the art at the time the application was filed to have included the 1D laser imager of Liu in the device of Herrmann et al. to produce 3D objects with high resolution spatial/temporal power modulation.

Claims 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Herrmann et al. (US 2021/0162493), as applied to claim 1 above, in view of Rice et al. (US 2005/0201429).
Claim 10: Herrmann et al. discloses a fiber laser, fiber coupled laser diode, and output fiber (¶ 59), but is silent as to a collimator, polarization rotator and variable and wave retarders. However, Rice et al. discloses a fiber laser, fiber coupled laser module, output fiber, collimator, polarization rotator and variable and wave retarders (¶¶ 13, 17-18, 25). As taught by Rice et al., these features allow for desirable laser beam control including “phase and polarization to achieve a high power output beam of good quality and having other desired wavefront properties.” (¶ 10). It would have been obvious to one of ordinary skill in the art at the time the application was filed to having included the laser control features of Rice et al. in the apparatus of Herrmann et al. to provide desirable laser beam control including phase and polarization to achieve a high power output beam of good quality and having other desired wavefront properties.
Claims 11-14: Rice et al. discloses multiple polarizers (¶¶ 16-18) upstream and downstream of the retarders (fig. 2).
Claims 15-16: Rice et al. discloses a monogon system including a mirror (¶ 13).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY THROWER whose telephone number is (571)270-5517. The examiner can normally be reached 9am-5pm MT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on 571-270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY W THROWER/               Primary Examiner, Art Unit 1754